Citation Nr: 1214325	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-36 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefit sought on appeal.  

In November 2008, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal was then returned to the Board for appellate disposition.

In August 2009, the Board issued a decision denying the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). 

In a May 2010 Joint Motion for Remand of BVA Decision on Appeal (Joint Motion), the parties asked that the Board's August 2009 decision be vacated and the matter be remanded to the Board for readjudication and disposition consistent with the Joint Motion.  On May 27, 2010, the Court granted the Joint Motion and vacated the August 2009 decision.  The Court then remanded the case to the Board for readjudication and disposition consistent with the Joint Motion.

In compliance with the Court's Order, in October 2010 and September 2011, the Board again remanded the appeal to the RO via the AMC in Washington, DC, for further development.  The appeal was then returned to the Board.

In December 2011, the Board sent the Veteran's appeal to a VA expert medical opinion.  The appeal has now been returned to the Board.

The RO certified this appeal to the Board in October 2011.  Subsequently, additional lay and medical evidence were added to the claims file.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in March 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDING OF FACT

The Veteran's current COPD is shown to be etiologically related to his active military service, to include his in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's COPD have been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5107, 5126, 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.300, 3.303, 3.304, 3.326(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a respiratory disorder, to include COPD, claimed as due to in-service asbestos exposure.  

Service connection may be granted for disorder because of a disease or injury that was incurred or aggravated by the active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after the military discharge when all the evidence, including that pertinent to the military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, the following must be present: medical evidence of a current disorder; medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between the claimed in-service disease or injury and the current disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims. See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000). 

The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos." 

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432   (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between the first asbestos exposure and development of the disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a. 

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f. 

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure during the active military service, and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure.  VA must then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h. 

Based on the foregoing, the VA must analyze a Veteran's claim for service connection for a disorder that is related to asbestos exposure under the established administrative protocols.  See Ennis, 4 Vet. App. at 527 (1993); McGinty, 4 Vet. App. at 432. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

However, in the case of Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in the VA adjudication manual did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease related to alleged asbestos exposure during active military service.  VA O.G.C. Prec. Op. No. 04-00. 

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during the active military service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988). 

Regarding the Veteran's chronic smoking, for claims, as here, received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from an injury or disease attributable to a Veteran's use of tobacco products during the active military service.  The term "tobacco products" includes cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

In this case, during a February 2006 VA Decision Review Officer (DRO) hearing, the Veteran testified that he was exposed to asbestos during his active military service while working on vehicles as a mechanic.  According to the Veteran's DD-214 Form and other service personnel records, the Veteran's military occupational specialty (MOS) involved vehicle repair.  The Board acknowledges that this occupation could potentially expose the Veteran to asbestos.  

The Veteran's service treatment records (STRs) are negative for any complaints, findings, or diagnosis of a disorder due to asbestos exposure.  The Veteran was seen in October 1969 for a cough; however, it was noted that he had an upper respiratory infection and smoked a pack of cigarettes a day.  There was no mention of asbestos. The Report of a Medical History given by the Veteran in April 1970 reflects that he denied having shortness of breath or a chronic cough.  The Report of Medical Examination given in April 1970 for separation from the military disclosed that the Veteran's lungs and chest were normal.  An X-ray taken at that time was noted to be "negative."  The Veteran's active military service ended in April 1970.

The report of a VA medical examination conducted in April 1973, a few years after the Veteran's active military service ended, made no mention of lung problems.  His respiratory system was described as being clear to auscultation and percussion.

There is no evidence of any chronic lung problem, such as COPD, until many years after the Veteran's separation from the military.  

An April 1994 private treatment record noted that the Veteran had a history of severe COPD, yet he continued to smoke more than a pack of cigarettes a day.  

A private treatment record dated in December 1997 reflects that the Veteran had acute bronchitis superimposed on severe COPD.  He was strongly recommended to cease smoking.  

A VA record dated in May 2000 includes a diagnosis of COPD and tobacco use disorder.  

In a May 2004 private medical record, the Veteran's pulmonary function tests (PFTs) showed a "severe obstruction with restrictive defect." 

At a March 2006 VA respiratory examination, a high resolution computed tomography (CT) scan of the Veteran's chest was obtained.  This scan noted no evidence of interstitial fibrosis.  The diagnosis was "COPD, severe, secondary to his smoking history."  The VA examiner noted that the Veteran had not been diagnosed with asbestosis.  The examiner stated that a high resolution CT chest scan was more sensitive and specific for a diagnosis of asbestosis than a plain chest X-ray, and that the Veteran's scan did not show any objective findings consistent with a diagnosis of asbestosis.  The examiner further noted that the Veteran's PFTs showed obstructive impairment consistent with his past smoking history, and were not restricted as would be seen in asbestosis.  The examiner concluded that the Veteran had no objective evidence of pulmonary asbestosis by chest X-ray, PFT's, and high resolution CT scan. 

In a letter dated in September 2006, Dr. S.H., the Veteran's private physician, after a physical examination and a chest X-ray, determined that the Veteran's already compromised pulmonary function, secondary to chronic obstructive disease, was made worse by the Veteran's in-service asbestos exposure.  Dr. S.H. stated that the Veteran's chest X-ray showed tiny nodularities throughout both fields, which were compatible with asbestos exposure. 

In a February 2009 VA respiratory examination report, the Veteran gave a history of exposure to asbestos while working in the active military service in the motor pool.  The Veteran reported that he had been found to have COPD, but the VA examiner noted that a review of his claims file did not indicate a diagnosis of asbestosis.  The VA examiner indicated that the Veteran had a 30 to 40 pack year history of smoking.  The examiner noted Dr. S.H.'s medical opinion.  However, the VA examiner stated that studies since that time, including high resolution CT scans, showed no evidence of restrictive disease consistent with asbestosis in the Veteran.  The VA examiner noted that these studies were more specific for this disease process than a plain chest X-ray.  The impression was severe COPD, secondary to smoking.  The examiner determined that the Veteran had no findings of asbestosis based on his high resolution scan and PFTs, which showed obstructive diseases and not restrictive diseases.  Therefore, the VA examiner concluded that it could not be said that asbestosis aggravated the Veteran's COPD. 

Another private physician, Dr. G.H., prepared a letter that is dated in April 2009.  He stated that on the basis of all clinical data, he felt that the Veteran's diagnoses related primarily to a chronic obstructive lung disease picture with both emphysema and chronic bronchitis components.  He stated that he did not see any evidence of classic asbestosis on the Veteran's chest X-ray, but certainly the emphysema and restrictive lung disease component of his COPD could have some contribution from asbestos exposure in the past.  Dr. G.H. determined that the Veteran's COPD diagnosis could be in part related to receiving free cigarettes while he was in the Army.  Dr. G.H. concluded that while the Veteran's lung disease was not strongly related to asbestos, it was at least in part still related to his time in the Army. 

As noted in the Introduction section of this decision, the Court vacated the Board's August 2009 decision denying the Veteran's claim for service connection for a respiratory disorder.  In the Joint Motion, the decision was found to be inadequate because the Board relied upon inadequate medical opinions obtained from the March 2006 and February 2009 VA compensation examinations.  In the Joint Motion, the parties agreed that the VA examiners did not discuss a May 2004 private medical record that noted the Veteran's PFTs showed a "severe obstruction with restrictive defect."  Specifically, the March 2006 VA examiner found that the Veteran's PFTs were not restricted, which would be seen in asbestosis, and that there was no objective evidence of pulmonary asbestosis by chest X-ray, PFTs, and high resolution CT scan.  The February 2009 examiner similarly found that PFTs "have shown no evidence of restrictive disease which would be consistent with asbestosis."  Thus, the parties in the Joint Remand reasoned that it was unclear whether the two VA examiners were opining that the Veteran's disease was restrictive in nature, or whether they were simply stating that to the extent that his disease was restrictive, it was nevertheless, not consistent with asbestosis.  Thus, in accordance with a remand from the Court, the Board remanded this claim for another VA medical opinion.  The opinion was provided in November 2010.  

Following a review of the claims file, the November 2010 VA examiner determined that the Veteran's current pulmonary disease is COPD.  The VA examiner then concluded that the Veteran has "minimal findings that could be related to asbestosis."  The VA examiner noted that the Veteran does give a history of exposure to asbestosis while on active duty and does not have any other history of exposure to asbestosis.  The Veteran was a heavy smoker for many years.  The Veteran reported that he started smoking during his active military service, when he was provided cigarettes in his daily ration.  The examiner pointed out that PFTs were performed in May 2004, which showed both restrictive and obstructive components.  The examiner stated that this restrictive component was most likely related to the Veteran being overweight at that time with a Body Mass Index (BMI) of 33.  The examiner acknowledged that there were other PFTs done around the same time, which also showed a restrictive component.  Again, the examiner determined that these restrictive components were most likely related to the Veteran's weight at that time.  However, the examiner concluded that the Veteran's "most significant risk factor for developing COPD is from cigarette smoking."  The examiner then pointed out that "asbestosis exposure is also a risk factor for developing COPD."  However, the examiner stated that the period of time of the Veteran's asbestos exposure was "small," compared to the "significant" period of time of his long-term cigarette smoking.  The examination also stated that the Veteran had "minimal" objective findings of asbestosis on the studies completed."  In summary, the VA examiner concluded that "cigarette smoking would be the most likely cause of the Veteran's COPD."

The Board found the November 2010 VA medical opinion to be inadequate.  Thus, the Board sent the claims file to a VA medical specialist for an addendum medical opinion.

In January 2012, a VA physician reviewed the Veteran's claims file and provided an addendum medical opinion.  The VA physician initially determined that asbestos exposure can cause obstructive diseases, including COPD.  The physician stated that this effect is due most often to small airways disease and is also seen in non-smokers.  The degree of obstruction in non-smokers with asbestos-related disease is usually small and unlikely to result in functional impairment.  The physician then concluded that it is likely (more than a 50% probability) that the Veteran's COPD was aggravated by his in-service asbestos exposure.  The physician reasoned that, in general, the magnitude of the asbestos effect on airway function is relatively small.  This effect, by itself, is unlikely to result in functional impairment or the usual symptoms and signs of COPD.  However, if superimposed on another disease process, the additional loss of function due to the asbestos effect might contribute significantly to increased functional impairment, especially in persons with low lung function.  The examiner also determined that it is likely (more than 50% probability) that the Veteran's asbestos exposure aggravated his health above and beyond the damage created by long-term smoking.  The VA physician attached copies of recent medical literature to further support these conclusions.

There are no adequate, negative nexus opinions of record.  This most recent VA opinion is not only well-reasoned, but it is also supported by medical research and shows a complete review of the pertinent facts.  This opinion is also supported by the private medical opinions of record.

Therefore, the positive evidence of record, combined with the Veteran's lay statements regarding the reported onset of his COPD, persuades the Board that the Veteran's current COPD is related to his active military service, to include his in-service asbestos exposure.  As such, the claim is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for COPD is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


